Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fukano [US Pub# 2011/0113955].

Regarding claim 1: Fukano discloses a linear actuator system comprising:
an actuator housing (12);
a thrust tube (40) extending from a proximal end disposed at least partially within the actuator housing to a distal end disposed at least partially outside the housing;
a motor (16) configured to move the thrust tube reciprocating motion along a longitudinal axis thereof;
a guide assembly (26) coupled to the actuator housing (12), the guide assembly comprising a guide shaft (98a, 98b) configured for coordinated reciprocating motion with the thrust tube, adjacent the longitudinal axis; and
a bridge coupling (100) between the guide shaft (98a, 98b) and the thrust tube (40), wherein the guide shaft (98a, 98b) and bridge coupling (100) are configured to provide positional stability to 
Regarding claim 2: Fukano discloses wherein the guide assembly comprises a guide housing (104b) coupled with the actuator housing (12), the guide shaft disposed at least partially within the guide housing (104b), parallel to the thrust tube (40).
Regarding claim 4: Fukano discloses wherein the guide housing (104b) and actuator housing (12) comprise two or more separate housing structures coupled together by welding or mechanical attachment (see fig 2).
Regarding claim 5: Fukano discloses wherein the guide shaft (98a, 98b) extends from a first end positioned within the guide housing (104b) to a second end positioned outside the guide housing (104), the first end and second end spaced laterally adjacent the proximal and distal ends of the thrust tube, respectively ( see fig 2).
Regarding claim 6: Fukano discloses wherein the bridge coupling (100) is disposed outside the actuator housing (12) and the guide housing (104a), extending transversely to the longitudinal axis from a first portion fixed to the distal end of the thrust tube to a second portion fixed to the second end of the guide shaft (98a, 98b).
Regarding claim 7: Fukano discloses wherein the guide shaft (98a, 98b) and bridge coupling (100) are adapted to limit deflection of the thrust tube transverse to the longitudinal axis in response to mechanical or electromechanical loading on the distal end of the thrust tube (40), or both.
Regarding claim 8: Fukano discloses wherein the thrust tube (40) reciprocates between a first retracted position and a second extended position and the guide shaft (98a, 98b) and the bridge 
Regarding claim 9: Fukano discloses wherein the loading comprises a mechanical force directed substantially along the longitudinal axis responsive to positioning the thrust tube (40) in the second extended position, and an electromechanical force induced by a current induced in an electrode coupled to the distal end of the thrust tube ([0064]).
Regarding claim 10: Fukano discloses wherein the distal end of the thrust tube (40) is subject to an off-axis force that acts to deflect the distal end of the thrust tube (40) transverse to the longitudinal axis in response to one or both of mechanical loading or electromechanical loading on the distal end.
Regarding claim 12: Fukano discloses a method comprising: supporting a thrust tube (40) at least partially within an actuator housing (12), wherein the thrust tube (40) extends from a proximal end within the actuator housing (12) to a distal end selectively positionable exterior to the actuator housing (12); moving the thrust tube (40) between a first retracted position with the distal end proximate the actuator housing and a second extended position with the distal end spaced from  the actuator housing (12), wherein the distal end of the thrust tube (40) is subject to loading in the second extended position; and providing positional stability to the distal end of the thrust tube (40) when subject to the loading with a guide assembly positioned adjacent the thrust tube (40), wherein the guide assembly includes a guide shaft (98a, 98b) moveable with the thrust tube (40) and a bridge coupling (100) between the guide shaft and the distal end of the thrust tube (40).
Regarding claim 13: Fukano discloses wherein the loading comprises one or both of: a mechanical load induced on the distal end of the thrust tube (40) by operation of a machine tool; or a current load induced in an electrode coupled to the distal end of the thrust tube ([0072]).
Regarding claim 14: Fukano discloses further comprising limiting transverse displacement of the distal end of the thrust tube (40) with respect to a longitudinal axis thereof, wherein an off-axis force is induced on the distal end responsive to one or both of the mechanical and current load.
Regarding claim 15: Fukano discloses wherein providing positional stability to the thrust tube (40) comprises limiting off-axis deflection of the distal end when subject to the loading in the second extended position.
Regarding claim 16: Fukano discloses further comprising engaging the guide shaft (98a, 98b) within a guide housing coupled to the actuator housing (12), the guide housing (104b) configured to constrain off-axis deflection of the guide shaft when moving with the thrust tube (40).
Regarding claim 17: Fukano discloses further comprising coupling the bridge coupling (100) with a distal end of the guide shaft (98a, 98b), exterior to the guide housing (104b).
Regarding claim 18: Fukano discloses an apparatus comprising: an actuator having a thrust tube (40) configured for reciprocating motion along a longitudinal axis, the thrust tube (40) having a distal end configured for coupling to a machine tool; a guide shaft (98a, 98b) disposed offset from the longitudinal axis and oriented substantially parallel to the thrust tube; and a bridge coupling (100) between the thrust tube (40) and the guide shaft (98a, 98b) at the distal end, the bridge coupling (100) configured to move the guide shaft with the reciprocating motion of the thrust tube (40), wherein the bridge coupling (100) and the guide shaft (98a, 98b) cooperate to limit off-axis deflection of the distal end of the thrust tube (40), during the reciprocating motion.
Regarding claim 19: Fukano discloses wherein the off-axis deflection is limited in a direction transverse to the guide shaft (98a, 98b) and the thrust tube (40), in a common plane thereof.
Regarding claim 20: Fukano discloses wherein the bridge coupling (100) comprises a plate structure ( see fig 2) positioned along the transverse direction, the plate structure configured to receive one or both of the thrust tube (40) or the guide shaft (98a, 98b) at a respective distal end thereof.
Regarding claim 21: Fukano discloses wherein the bridge coupling (100) is configured to maintain a position of the distal end of the thrust tube (40) along the longitudinal axis during reciprocation motion between a first retracted position and a second extended position thereof.
Regarding claim 22: Fukano discloses an actuator housing (12) receiving at least a portion of the thrust tube (40); and a guide housing (104b) coupled to the actuator housing (12) and receiving at least a portion of the guide shaft (98a, 98b); wherein the actuator housing (12) and the guide housing (104b) constrain off-axis deflection of the thrust tube (40) and guide shaft (104b), respectively, during the reciprocating motion.
Regarding claim 23: Fukano discloses further comprising a bushing (110a, 110b) adapted for sliding engagement of the guide shaft within the guide housing [0050], the bushing adapted to prevent entry of contaminants associated with an operation of the machine tool.
Regarding claim 24: Fukano discloses wherein the apparatus has a center of gravity within a footprint of the actuator, with the thrust tube  (40) in one or both of a retracted position and an extended position defined at respective limits of the reciprocating motion ( see fig 1).
Regarding claim 25: Fukano discloses wherein the off-axis deflection is responsive to exertion of a mechanical force by the machine tool on a workpiece (the extending rod deflect when there is external forces applied).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Fukano [US Pub# 2011/0113955].
Regarding claim 3: Fukano discloses wherein the guide housing (104b) and actuator housing (12) comprise an integral or co-extruded housing component defining one or more apertures adapted for accommodating the motor, thrust tube and guide assembly.
Fukana does not explicitly disclose the actuator comprises an integral or co-extruded comprising housing component. However it would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the housing component integral, co-extruded or spate as matter of design choice and design preference ( See MPEP 2144.04  Section V).
Making part integral can reduce the manufacturing cost (such as time to manufacture integral part, no need for connecting parts etc …).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukano [US Pub# 2011/0113955] in view of  Besse [US Pat # 10,907,722].
Regarding claim 11: Fukano does not explicitly disclose further comprising an electrode assembly coupled with the thrust tube at the distal end, the electrode assembly comprising a resistive bushing coupled to the distal end of the thrust tube and a weld electrode coupled to the resistive bushing, wherein the weld electrode is electrically isolated from the thrust tube. However Besse teaches an electrode assembly coupled with the thrust tube at the distal end, the electrode assembly comprising a resistive bushing coupled to the distal end of the thrust tube and a weld electrode coupled to the resistive bushing, wherein the weld electrode is electrically isolated from the thrust tube (see col 1 lines 23-40).
It would have been obvious to someone having ordinary skill in the ar at the time of the effective filling date to have a weld electrode or any other type of electrode attached to the rod to perform desired task of the robot.  

    PNG
    media_image1.png
    691
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    537
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658